DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David A. Fox (reg. 38,807) on 10/15/2021.

The application has been amended as follows: 
10. (Currently Amended) A system of controlling power applications for a transformer located in a heating, ventilation, and cooling system (HVAC), the system comprising: 
an air handler fluidically coupled to a space to be conditioned; 
at least one of an air handler controller and a system controller; 
a transformer operably coupled to the at least one of the air handler controller and the system controller, the transformer configured to level shift an applied power to the HVAC system; 
a plurality of selected loads operably connected to the transformer and the at least one of an air handler controller and a system controller, the plurality of selected loads configured to be energized by an output of the transformer to implement selected modes and functions for the HVAC system; and 
wherein the at least one of an air handler controller and a system controller executes a method for controlling power applications for the transformer comprising: 
measuring a voltage output of a transformer, the transformer configured to supply control power to a component of the HVAC system; 
determining a loading of the transformer; 

applying the prioritization to mitigate loading constraints associated with the transformer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches where various loads of an HVAC system are prioritized based on the loading of a transformer that is configured to supply power to a home or building. The prior art of record also teaches where it is known for a transformer in an HVAC to become overloaded and a voltage to droop. The prior art of record fails to teach or suggest, individually or in combination, controlling the power application based on the output of a transformer that is located within the HVAC system, where the plurality of selected loads are configured to be energized by an output of the transformer to implement selected modes and functions for the HVAC system, in combination with the remaining limitations as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119